Citation Nr: 1546570	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  15-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for cold injury to the bilateral feet.

2. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Based on the Veteran's statements of pain, numbness, skin cracking, and peeling, the Board construes his claim to only encompass skin diagnoses.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The claim of service connection for residuals of a cold injury was last denied in a July 2001 determination by the RO; the Veteran did not appeal or submit new evidence within one year.  New and material evidence was subsequently received.

2. The evidence is at least in equipoise that the current skin disabilities on the feet are related to service.


CONCLUSIONS OF LAW

1. The July 2001 RO denial of service connection for residuals of a cold injury became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria for service connection for skin disabilities on the feet have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision reopens and grants the service connection claim, the Veteran could not be prejudiced and discussion of compliance with the Veterans' Claims Assistance Act is unnecessary.

New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In this case, the RO denied service connection for a foot disability in a July 2001 decision.  The RO found no evidence of a chronic disability from residuals of frozen feet.  The Veteran was notified of his appellate rights, but he did not appeal, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the July 2001 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the July 2001 denial included the Veteran's statements, treatment records, and military personnel records.  The evidence showed the Veteran's reports of exposure to winter elements without proper attire and a diagnosis of tinea pedis in August 1998.  Since the last final denial, the Veteran provided a statement from his wife of continuous symptoms and treatment since at least 1963 and VA obtained multiple medical opinions addressing the possible nexus between cold exposure and current skin diagnoses.  This evidence was not previously reviewed by agency decision makers.  The lay statements of continuous symptoms and medical opinions address an unestablished fact necessary to prove the claim: a causal relationship between service and the current disability.  Thus, new and material evidence has been received, and the claim for service connection for foot disability is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

Service-connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are consistent and detailed.

Based on a review of the record, the Board finds the criteria for service connection for skin disabilities on the feet have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current skin disabilities on the feet.  February 2014 VA treatment shows a diagnosis of onychomycosis on the feet.  A treating provider in August 2015 diagnosed tinea pedis.  The October 2015 examiner diagnosed "other skin condition."  

Next, the available evidence shows in-service exposure to harsh winter elements.  In statements to VA, the Veteran has consistently reported being exposed to winter elements in Korea without proper clothing or winter boots.  He reported cold injuries to his feet and seeing a medic at an aid station while in Korea in 1952.  The Veteran's service treatment records are unavailable and presumed to have been destroyed by fire.  His DD Form 214 corroborates his report of service in Korea.  Further, the Veteran submitted information from a website showing that cold injuries were common for veterans of the Korean War.  The Board finds the Veteran's testimony credible, finds no conflicting evidence, and concludes that the Veteran had exposure to cold weather elements in Korea.  

The Veteran asserts that he had frostbite in service.  The weight of the evidence is against finding frostbite on his feet.  The July 2015 examiner found that the Veteran less likely than not had frostbite in service.  The examiner explained that x-rays of the feet showed no radiographic findings suggestive of frostbite and the examination revealed no typical residual effects of a frostbite injury to the feet.  Similarly, the VA examiner in October 2015 agreed that x-rays were clear, with no change that could be explained by frostbite.  While the Veteran is credible to observe changes in his feet, the diagnostic findings against frostbite are more probative.  The Board finds that the evidence is against frostbite in service.

Nevertheless, the evidence is at least in equipoise that continuous exposure to winter elements and wet conditions caused the current skin problems on his feet.  The July and October 2015 VA examiners concluded that the current feet problems were less likely than not related to cold injury in service, because the x-ray evidence did not support injury from frostbite or cold.  In contrast, a February 2015 VA provider wrote that it appeared the frostbite condition from being in the military caused the Veteran to continually experience intermittent fissures, peeling, and incurvated mycotic nails on his feet.  The classification of frostbite is less probative than the VA examiners' opinions against frostbite because the latter were supported by diagnostic imaging.  However, the February provider's opinion is still probative to the extent that he attributed the skin problems to service.  

The provider in August 2015 gave a positive opinion concluding that the Veteran's nail and skin conditions were due to his Korean War experience, but more likely due to his feet getting wet as opposed to frostbite.  Similarly, a VA provider in September 2015 found that much of the Veteran's symptomatology was easily related to cold weather, non-freezing injury, which occurred while in service in the Korean War.  In a July 2013 statement, the Veteran specifically reported that he could not keep his feet dry.  The evidence is in relative equipoise as to the medical opinions: two negative opinions with associated x-ray evidence and three positive opinions.  The Board finds the August 2015 provider's positive opinion most probative, because it is supported by the majority of the other evidence of record.  Specifically, the provider found the skin condition due to service, which is consistent with the lay statements and other two opinions, but due to prolonged wetness of the feet not cold injury, which is consistent with the VA examiners' findings of no evidence of frostbite.  The September 2015 provider seems to share this belief by stating that the foot problems are due to service but from a non-freezing injury.  Based on the evidence, the Board finds that the current skin disabilities on the feet are due to in-service exposure to elements that created prolonged wetness and service connection is warranted.  See 38 C.F.R. § 3.303.  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for feet disability is granted.

Service connection for a skin disability on the feet is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


